 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   PAMELA K. LEWIS,                                    Case No. 2:15-cv-01368-RFB-PAL
 8                       Plaintiff,                                          ORDER
 9           v.
10   CASA DI AMORE LLC, et al.,
11                     Defendants.
12
13          I.     INTRODUCTION
14          Two motions come before the Court: Plaintiff Pamela Lewis’s Motion for Attorney Fees,
15   Costs, and Interest, ECF No. 86, and Defendants Casa Di Amore LLC and Michael Campagno’s
16   Motion to Extend Time to File Notice of Appeal. ECF No. 91. Defendant Jeff Schwartz joined to
17   the Motion to Extend Time to File Notice of Appeal. ECF No. 95.
18          II.    BACKGROUND
19          Plaintiff sued Defendants on July 17, 2015, alleging claims for unpaid wages and a claim
20   for retaliation. ECF No. 1. The litigation spanned approximately three years and was especially
21   adversarial in nature. See generally case docket. The matter ultimately concluded by bench trial,
22   which required approximately ten hours over a span of five days. ECF Nos. 60, 64, 65, 70, 73.
23   The Court issued its Findings of Fact and Conclusions of Law on August 23, 2018, finding in favor
24   of Plaintiff on her unpaid wage claims and awarding her $18,211.47 in unpaid wages. Id. The
25   Clerk of the Court entered final judgment in favor of Plaintiff on August 23, 2018. ECF No. 85.
26          Plaintiff now moves for attorney fees, costs, and interest. ECF No. 86. Plaintiff’s counsel,
27   Patricia Marr, seeks attorney fees under the Fair Labor Standards Act (“FLSA”) or Nevada Revised
28   Statute § 608.140 for 109.4 hours at a rate of $600 per hour. ECF No. 86. Plaintiff also seeks
 1   costs totaling $1,077 and prejudgment interest totaling $4,036.77. Id. In support of the motion,
 2   Plaintiff attaches Marr’s declaration, hourly billing records, and a log of costs. ECF Nos. 86-1,
 3   86-2, 87-1. In Marr’s declaration, Marr details her relevant qualifications as follows: she graduated
 4   from William S. Boy School of Law in May 2003 and was admitted to the Nevada bar in 2004; 1
 5   she practices civil litigation; she is admitted to practice in Nevada’s state courts, this Court, and
 6   the Ninth Circuit Court of Appeals. ECF No. 86-1. Marr describes the work in this matter as
 7   requiring an inherent risk, the exclusion of other work, and demanding additional attention and
 8   time due to defending multiple Rule 11 Motions. Id.
 9          In addition to Plaintiff’s motion, Defendants Casa Di Amore and Campagno move to
10   extend the time to file a notice of appeal. ECF No. 91. Defendants filed the motion on October
11   23, 2018. ECF No. 91. According to Campagno’s declaration, Casa Di Amore and Campagno’s
12   prior counsel, Todd Leventhal, became unresponsive beginning in July 2018. ECF No. 91-1.
13   Campagno attempted to contact Leventhal regarding the status of the case via a text message to
14   his assistant on July 24, 2018. Id. He was informed that the assistant was no longer working for
15   Leventhal and that a different individual would contact him with a status update. Id. After not
16   receiving any further response, Campagno attempted to contact Leventhal on August 15, 2018 via
17   telephone. Id. He was told by Leventhal’s new assistant that his call would be returned. Id.
18   Leventhal never returned the called. Id.
19          On August 27, 2018, Leventhal’s assistant forwarded a copy of the final judgment to
20   Campagno. Id. Campagno attempted to contact Leventhal to discuss the final judgment via
21   telephone on September 15, 2018. Id. His call was never returned. Id. He therefore emailed
22   Leventhal’s assistant on September 26, 2018, requesting to speak with Leventhal about the
23   judgment. Id. Leventhal did not return the message. Id. Campagno called Leventhal again on
24   October 1, 2018, leaving another message that went unreturned. Id. Campagno then traveled to
25   Leventhal’s office on October 4, 2018 to discuss the judgment with Leventhal but was informed
26   ///
27
28          1
            Counsel originally declared that she graduated in 2013 and was admitted to practice in
     2014. ECF No. 86-1. She corrected the dates during oral argument on January 3, 2019.

                                                     -2-
 1   that an appointment would be necessary. Id. Campagno made a final attempt to contact Leventhal
 2   on October 8, 2018, leaving yet another unreturned message. Id.
 3          After retaining new counsel, Leventhal moved to extend the time to file a notice of appeal.
 4   See id. Defendant Schwartz joined to the motion on October 25, 2018, relying on the motion and
 5   Defendant Campagno’s declaration but submitting no declaration of his own despite being
 6   represented by different counsel. ECF No. 95.
 7          The Court held oral argument on the parties’ motions on January 3, 2019.
 8          III.    MOTION FOR ATTORNEY FEES, COSTS, AND INTEREST
 9          The Court first turns to Plaintiff’s Motion for Attorney Fees, Costs, and Interest. Both
10   sides agree that the Court should apply the Lodestar method to determine the amount of attorney
11   fees to award in this matter.
12                  a. Legal Standard
13          To determine the Lodestar figure, the Court multiplies the number of hours reasonably
14   expended on the case by the market rate “prevailing in the community for similar services of
15   lawyers of reasonably comparable skill and reputation.” Jordan v. Multnomah County, 815 F.2d
16   1258, 1263 (9th Cir. 1987). The burden is on the fee applicant to produce evidence that
17   demonstrates that the requested hours and hourly rates are reasonable. Id. Factors the Court may
18   consider in reducing the number of hours reasonably expended include inadequate documentation,
19   overstaffing of the case, and the relative novelty and complexity of the issues raised. Cunningham
20   v. County of Los Angeles, 879 F.2d 481, 484–85 (9th Cir. 1989) (citations omitted).
21          Once the Lodestar figure has been calculated, the Court then determines whether it is
22   necessary to adjust this amount upwards or downwards based on the Kerr factors: (1) the time and
23   labor required, (2) the novelty and difficulty of the questions involved, (3) the skill requisite to
24   perform the legal service properly, (4) the preclusion of other employment by the attorney due to
25   acceptance of the case, (5) the customary fee, (6) whether the fee is fixed or contingent, (7) time
26   limitations imposed by the client or the circumstances, (8) the amount involved and the results
27   obtained, (9) the experience, reputation, and ability of the attorneys, (10) the “undesirability” of
28   the case, (11) the nature and length of the professional relationship with the client, and (12) awards



                                                     -3-
 1   in similar cases. Kerr v. Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir. 1975), cert.
 2   denied, 425 U.S. 951 (1976).      As the first five Kerr factors are subsumed by the Lodestar
 3   calculation, the later factors are the primary focus at this stage. Morales v. City of San Rafael, 96
 4   F. 3d 359, 364, n.9 (9th Cir. 1996).
 5                  b. Discussion
 6          The Court finds that Marr has not sufficiently demonstrated that $600 per hour is a
 7   reasonable rate in this community for a similar attorney performing similar legal work. Based on
 8   similar cases in this district, the Court finds that a more reasonable rate would be $400 per hour.
 9   See Small v. Univ. Med. Ctr., No. 2:13-cv-00298-APG-PAL, 2018 WL 5793155, at *8–10 (D.
10   Nev. Nov. 5, 2018) (collecting cases); see also Sinanyan v. Luxury Suites Int’l, LLC, No. 2:15-
11   cv-00225-GMN-VCF, 2016 W: 4394484, at *4-5 (D. Nev. Aug. 17, 2016) (same). The Court
12   therefore sets the hourly rate at $400 after considering Marr’s years of experience and awards in
13   other FLSA actions in this district.
14          The Court also finds that the number of hours logged by Plaintiff’s counsel were generally
15   not unreasonable given the three-year time span of this matter, the conclusion of the matter by
16   trial, the highly adversarial nature of this matter between the parties and their counsel, and the
17   success obtained on behalf of Plaintiff. However, the Court will reduce the requested hours by:
18   omitting the 0.3 hours billed at no charge for staff services, ECF No. 86-2 at 1; reducing the hours
19   logged for reviewing minute orders by 1.4 hours, id. at 5, 6, 8; and reducing the hours logged for
20   reviewing letters from opposing counsel by 1 hour, id. at 1–3. The Court will not reduce the total
21   hours by omitting time spent on successful motions despite Defendants’ request to so do. Thus,
22   the Court calculates the Lodestar figure as follows: $400 hourly rate x 106.7 hours = $42,680. The
23   Court therefore awards $42,680 in attorney’s fees. The Court also awards the interest and the
24   prejudgment interest sought by Plaintiff as Defendants did not object to the figures.
25          IV.     MOTION TO EXTEND TIME TO FILE NOTICE OF APPEAL
26          The Court now turns to Defendants’ Motion to Extend Time to File Notice of Appeal.
27                  a. Legal Standard
28          “Federal Rule of Appellate Procedure 4(a)(1)(A) requires a party in a civil case to file a



                                                     -4-
 1   notice of appeal with the district court clerk ‘within 30 days after the judgment or order appealed
 2   from is entered.’” Los Altos El Granada Inv’rs v. City of Capitola, 583 F.3d 674, 682 (9th Cir.
 3   2009) (citing Fed. R. App. P. 4(a)(1)(A)). However, the moving party must move for the extension
 4   “no later than thirty days after the time prescribed by Rule 4(a) expires.” Fed. R. App. P.
 5   4(a)(5)(A). The moving party must also show “excusable neglect or good cause.” Id. The
 6   excusable neglect standard applies when the motion for an extension of time is filed after the initial
 7   thirty-day window to file a notice of appeal expires. Oregon v. Champion Int’l Corp., 680 F.2d
 8   1300, 1301 (9th Cir. 1982).
 9          The Ninth Circuit considers four factors identified by the Supreme Court in Pioneer
10   Investment Services Co. v. Brunswick Associates Ltd., 507 U.S. 380 (1993) when determining if
11   excusable neglect exists: (1) the danger of prejudice to the nonmoving party; (2) the length of delay
12   and its potential impact on judicial proceedings; (3) the reason for the delay, including whether it
13   was in the moving party’s reasonable control; and (4) if the moving party’s conduct was in good
14   faith. Los Altos El Granada Inv’rs, 583 F.3d at 683 (citing Pioneer Investment Services Co. and
15   Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (en banc)). A court considers “all relevant
16   circumstances surrounding the party’s [failure to timely appeal].” Pioneer Inv. Servs, Co., 507
17   U.S. at 395.
18                  b. Discussion
19          In applying the four Pioneer factors, the Court finds that Defendants have failed to
20   demonstrate excusable neglect. Defendants’ motion is delayed by approximately sixty days—the
21   maximum allowed for by Appellate Rule 4(a)(5) under any circumstances. But Defendants
22   received the final entry of judgment just four days after its entry, meaning Defendants were aware
23   of the final judgment during nearly the entire span of the approximately sixty-day delay.
24   Additionally, only one of Defendant Campagno’s communications falls within the thirty-day
25   window to appeal. The Court finds that the single contact is insufficient to satisfy the excusable
26   neglect standard.
27          The insufficiency of the single time-relevant contact is further emphasized by Defendant
28   Campagno’s previous attempts to contact his counsel. Leventhal stopped responding to Campagno



                                                     -5-
 1   more than a month prior to Campagno receiving a copy of the final judgment. Thus, Defendants
 2   Casa Di Amore and Campagno were aware of the issue with Leventhal prior to the triggering date
 3   for the Rule 4(a)(5) deadlines. Despite being aware of the unresponsiveness, Defendants failed to
 4   act with any additional urgency to assert their appellate rights within the initial thirty-day deadline.
 5   Defendant Campagno instead made a single phone call within the next thirty days. Thus, the Court
 6   finds the lengthy delay was reasonably within Defendants’ control. Defendants Casa Di Amore
 7   and Campagno therefore fail to demonstrate excusable neglect.
 8          The Court also finds that Defendant Schwartz fails to show excusable neglect. Schwartz
 9   did not experience the same difficulties with counsel as the other two Defendants. Yet, Schwartz
10   still failed to file a timely notice of appeal. Schwartz does not provide any explanation for his
11   failure to do so. The Court therefore denies the Motion to Extend Time to File Notice of Appeal.
12          V.      CONCLUSION
13          IT IS THEREFORE ORDERED that Plaintiff’s [86] Motion for Attorney Fees,
14   Costs, and Interest is GRANTED. The Court awards the following: $43,200 in attorney fees;
15   $1,077 in costs; and $4,036.77 in prejudgment interest.
16          IT IS FURTHER ORDERED that Defendants’ [91]Motion to Extend Time to File
17   Notice of Appeal is DENIED.
18
19          DATED: June 20, 2019.
20
                                                             __________________________________
21                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                                      -6-
